Citation Nr: 0324445	
Decision Date: 09/18/03    Archive Date: 09/30/03

DOCKET NO.  98-05 622	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUE

Entitlement to service connection for residuals of a fracture 
of the left little finger.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Theresa M. Catino, Counsel


INTRODUCTION

The veteran served on active military duty from May 1982 to 
April 1989.  He also had subsequent service with the 
Mississippi Army National Guard.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 1998 rating action of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Jackson, Mississippi.  In that decision, the RO, in pertinent 
part, denied the issue of entitlement to service connection 
for residuals of a fracture of the left little finger.  

Following receipt of notification of the February 1998 
decision, the veteran perfected a timely appeal with respect 
to the denial of his service connection claim.  In July 2000 
and January 2001, the Board remanded this issue to the RO for 
further evidentiary development.  In March 2002, the 
veteran's case was returned to the Board.  

Thereafter, in July 2002 and March 2003, the Board determined 
that the veteran's service connection claim required further 
development consistent with the Veterans Claims Assistance 
Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 
(2000) (codified as amended at 38 U.S.C.A. § 5100 et seq. 
(West 2002)).  Based upon this conclusion, the Board 
undertook evidentiary development with regard to this issue.  


REMAND

As noted in the Introduction portion, the Board has conducted 
additional development of the veteran's service connection 
claim pursuant to 38 C.F.R. § 19.9(a)(2).  Significantly, 
however, in a recent decision, the United States Court of 
Appeals for the Federal Circuit (Federal Circuit Court) 
invalidated 38 C.F.R. § 19.9(a)(2), including 38 C.F.R. 
§ 19.9(a)(2)(ii) (regarding notice to the veteran and his or 
her representative/attorney of the evidence obtained as a 
result of Board development and the opportunity to respond).  
See also, 38 C.F.R. § 20.903.  Disabled American Veterans 
v. Sec'y of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003).  
Pursuant to this recent decision, the Federal Circuit Court 
explained that the proper procedure is to allow the RO an 
opportunity to review in the first instance the evidence 
procured as a result of Board development.  Id.  

Accordingly, further appellate consideration will be deferred 
and this case is REMANDED to the RO for the following 
actions:

The RO should re-adjudicate the issue of 
entitlement to service connection for 
residuals of a fracture of the left 
little finger.  If the benefit sought on 
appeal remains denied, the veteran and 
his representative should be provided 
with a supplemental statement of the case 
(SSOC).  The SSOC must contain notice of 
all relevant actions taken on the claim 
for benefits, to include the applicable 
law and regulations considered pertinent 
to the issue currently on appeal as well 
as a summary of the evidence received 
since the issuance of the last supplement 
statement of the case in November 2001.  
An appropriate period of time should be 
allowed for response.  

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The veteran need take no action unless 
otherwise notified.  

The veteran also has the right to submit additional evidence 
and argument on the matter that the Board has remanded to the 
RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the United States Court of Appeals for Veterans 
Claims (Court) for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West 2002) (Historical and Statutory Notes).  In 
addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.  



	                  
_________________________________________________
	A. BRYANT
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).  




